DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
 
Response to Amendment
The amendment filed March 28, 2022 has been entered.  Claims 1, 5, and 8 remain pending in the application.  Applicant’s amendments have resulted in new claim objections.  Upon further review, rejections under 35 U.S.C. 101 and 112(b) have been applied to claims 1, 5, and 8.

Claim Objections
Claims 1, 5, and 8 are objected to because of the following informalities: 
The claims recite: 
“wherein shoulder center and hip center are considered as a start point, an end point of the serial chain, midpoint of the serial chain is estimated to be the CoM, and projection of the estimated CoM is equivalent to a body sway…” 
This is best understood to read as “wherein a shoulder center and a hip center are considered as a start point and an end point of the serial chain, respectively, wherein a midpoint of the serial chain is estimated to be the CoM, and a projection of the estimated CoM is equivalent to a body sway…” as indicated in page 5 of Applicant’s Specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Re. Claims 1, 5, and 8: Claims 1, 5, and 8 recite:
“wherein the range of the corresponding membership function is dynamically determined for the user based on one or more diseases the user has, by:
collecting values for parameters having impact on user’s health; 
comparing the values of the parameters with a learning model to determine the category for selection of the range of the membership functions; and”
It is unclear how a (singular) range of a (singular) membership function is dynamically determined by determining the (singular) category for selection of the (singular) range of the membership functions (plural).  It is unclear how many ranges and how many membership functions are utilized in this determination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 5, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite limitations which are directed towards mental processes, explained as follows (as best understood): 
collecting spatio-temporal information of joints of a user pertaining to a Single Limb Stance (SLS) duration, body joint vibration;
Collecting particular information is a process which can be performed in the mind or by hand through any non-novel or common means; the limitation is a mere recitation of data-gathering. 
determining a sway of Center of Mass (CoM) using a specific algorithm/model (Statistically Equivalent Serial Chain (SESC));
The term “using” is sufficiently broad enough to allow the above limitation to be performed in the mind since it is not the algorithm/model itself being performed or created in the mind, but merely gathering the output of data therefrom.  For example, to collect particular data (sway of CoM), one merely needs to observe the result of calculations carried out by the algorithm/machine intended to produce such an output.  
determining a body sway area using another specific algorithm (convex hull) utilizing the previously gathered data of sway of CoM;
“Using” another specific algorithm (convex hull) with the output of another algorithm (sway of CoM calculated previously from SESC) to obtain another type of data (body sway area) is a mere extension of a data-gathering step.
determining whether the metrics of SLS duration, body joint vibration, and body sway area fall under at least one category respective to each metric by comparing values of each metric to a membership function range corresponding to that metric, wherein the corresponding membership function range refers to classification under a category defined by a range of values;
The step of “determining” is sufficiently broad enough to be performed in the mind or by hand.  Applicant’s Specification, Page 9, demonstrates an example classification that indicates that such a process is capable of being performed in the mind:
“SLS duration: Poor: 8 to 25 sec, [Average]: 20 to 40 sec, Good: 35 - 85 sec, Excellent: 80 to 120 sec. 
Body (Hip) Joint vibration: Poor: 0 to 5, Average: 5 to 15, Good: 15 to 35, Excellent: 30 to 50. 
CoM sway area: Poor: 16 to 25; Average: 8 to 16; Good: 4to 8; Excellent: 0 to 4."
Given the above ranges and categories of membership functions particular to each metric, and upon observation of an SLS duration of, e.g., 30 seconds, one is capable of referring to the above information and classifying an SLS duration of 30 seconds as “Average.”
dynamically determining the range of each corresponding membership function based on one or more diseases the user has by comparing collected health parameters with a learning model to determine a category for the range of membership functions and determining the range of membership functions for each of the SLS duration, the body joint vibration, and the body sway area, that matches the collected values of the parameters;
The term “dynamically” does not possess any time construct; therefore, the step of “dynamically” determining a particular piece of data can be performed in response to any particular change in the data, wherein such a menial consideration may easily be performed in the human mind. 
The claim limitation further recites a mere comparison of gathered data (“parameters having impact on user’s health”) with an already established learning model (understood to mean the output of the learning model), which is also a process that can be performed in the human mind since the limitation recites a mere comparison step.  For example, a learning model may already be trained to output the relationship between a membership function range and a particular health parameter.  The claim does not state details of constructing a particular learning model, but merely states comparison to one already established to specify criteria for selecting the ranges.
dynamically generating a postural stability index score for said user, based on said determined at least one category of the SLS duration, the body joint vibration, the body sway area, and at least one rule… wherein the postural stability index score is generated by combining the range of membership functions of the SLS duration, the body joint vibration, and the body sway area using Fuzzy logic technique based on the at least one rules; and
See above regarding the term “dynamically.”
The term “at least one” drastically simplifies the claim limitations to be capable of being performed in the mind.  One may gather only one category of a particular metric (for example, “SLS duration = Poor”), which would produce a singular fuzzy set, making determination of a postural stability score by observation of fuzzy rules trivial:
	“If SLS duration is poor, then postural stability is poor.”
In the case that more than one category is utilized to produce a postural stability score, a table of fuzzy logic rules can be observed by a user to compare categories against to determine a postural stability score.  For example, determination of a postural stability score may easily be performed in the mind given an exemplary subset of a possible set of predefined fuzzy rules: 
“If SLS duration is poor, body joint vibration is good, and CoM sway area is poor, then postural stability is poor.”
Similar to the learning model claim limitations, all that is being performed is comparison of at least one point of data to an already established model.
Automatically assessing, via the one or more hardware processors, postural stability of said user, based on said postural stability index score, and providing the assessment of postural stability as output to the user.
Similarly to the term “dynamically,” the term “automatically” also does not possess any time construct, and allows the determination to be performed after any amount of time after having observed and gathered the necessary data, allowing the process to be performed in the human mind.
Providing an assessment of a postural stability based on an index score is also a feature which can be performed by mind or by hand. 
Thus, the above limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover a mental process, but for the recitation of generic computer components. That is, other than reciting “via one or more hardware processors,” the claims encompass limitations which can be performed in the human mind or by hand. 
This judicial exception is not integrated into a practical application.  In particular, the claim(s) recite the additional elements of generic computer components (“one or more hardware processors,” “processor,” “memory module,” “non-transitory machine readable information storage mediums”), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing calculations) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  A non-generic machine, structure, or element that would perform these steps is also not mentioned. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of outputting an assessment to the user is a recitation of a generic computer function of data output.
In summary, the additional claims do not include any additional elements that show an integration into a practical application or significantly more than the abstract idea itself.
Thus, the claims are not patent eligible.

Response to Arguments
Applicant’s arguments, see Pages 1-6 of Applicant's Remarks, filed March 28, 2022, with respect to the rejection(s) of claim(s) 1, 5, and 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 101 has been applied to claims 1, 5, and 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cotton, et al. (2009). Statically Equivalent Serial Chains for Modeling the Center of Mass of Humanoid Robots. 138 - 144. 10.1109/ICHR.2008.4755958. – identifies center of mass (CoM) using a statistically equivalent serial chain (SESC) model, including a model accounting for hip and shoulder joints (V. Experimental Results, B. Hoap-3 on leaning ground); 
Wollseifen, Thomas. "Different methods of calculating body sway area." Pharmaceutical Programming 4.1-2 (2011): 91-106. – describes using convex hull to determine body sway area
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791